Title: From George Washington to Brigadier General Anthony Wayne, 26 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir.
          Head Quarters west-point 26th Sepr 1779.
        
        General Knox and Genl du Portail are to go down to night, or early to-morrow to reconnoitre the enemy’s post at Stoney point. I have directed them to call upon you. You will be pleased to take proper measures by such a party as you may think necessary to cover them during the execution of their object. The less there is said about this matter the better. I am Dr Sir your most obt hble servt
        
          Go: Washington
        
      